Order of the Supreme Court, New York County (Myriam Altman, J.), entered March 2, 1989, which, inter alia, granted defendants’ motion for an order pursuant to CPLR 3212 for summary judgment dismissing the complaint, unanimously affirmed, without costs or disbursements.
Each of plaintiff’s causes of action was based upon defendants’ alleged failure to provide an adequate faculty in compliance with the Education Law in order to maintain a doctoral program in communication. Defendants submitted sufficient documentary proof of their compliance with the Education Law. The allegations in the verified complaint and plaintiff’s attorney’s affirmation fail to refute defendants’ proof so as to raise any triable issue. (Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065.) Concur—Sullivan, J. P., Carro, Wallach, Smith and Rubin, JJ.